DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Color resistance and flavor resistance that are provided by homopolypropylene are not disclosed in the original specification. 

3.	Claims 1 and 4 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A  process for making a homopolypropylene having the claimed properties is not disclosed in the specification. Undue experimentation is required to make and/or use the invention, according to the following factors:
(A) The breadth of the claims: Because the claims do not include a description of the process, the breadth of the claims does not provide enablement.
(B)  The nature of the invention: Because the invention is of a chemical nature, the chemistry of the process, which is not disclosed, is necessary to make and/or use the invention.
(C)  The state of the prior art: The closest prior art, Tamura et al (U.S. Patent No. 5,098,751), also does not include a description of the process.
(D)  The level of one of ordinary skill: Because the process is not disclosed in the specification, the level of skill required to make and/or use the invention would be greater than the level of one of ordinary skill. 
(E)   The level of predictability in the art: Because the art is of a chemical nature, the level of predictability in the art is not of a level that the claimed properties could be predicted without a description of the chemistry of making the claimed homopolypropylene.
(F)   The amount of direction provided by the inventor: No direction is provided by the inventor, because the specification provides no indication of the process.
(G)   The existence of working examples: The specification does not include examples that describe the process.
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Because the process is not disclosed in the specification or claims, the amount of experimentation would be undue.

Claim Rejections – 35 USC § 102
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claim(s) 1, 4, 7 and 9 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the
alternative, under 35 U.S.C. 103 as obvious over Tamura et al (U.S. Patent No. 5,098,751) as
evidenced by Okazaki et al (U.S. Patent Application Publication No. 2018/0148616 A1) and
Skurka et al (U.S. Patent No. 5,836,919) and Tsuruoka et al (U.S. Patent No. 6,156,846).
With regard to Claim 1, Tamura et al disclose a container, therefore having a shape,
comprising an annular flange portion formed circumferentially around an opening (column 4,
lines 3 — 11; Figure 1) and as shown in Figure 2 a layer ‘3a’ that is an innermost surface of the
container and a layer ‘7’ that is an outermost surface of the container and a layer ‘2’ (Figure 2);
layer ‘3a’ is sealed to a heat sealing material of a lid, and is therefore heat — fusible, and the
layer ‘2’ is aluminum foil (column 5, lines 17 — 29) and the layer ‘7’ is a protective resin film
(column 7, lines 32 — 35) and is a resin that is polypropylene (column 7, lines 25 — 31); the
heat — fusible layer is polypropylene (column 8, lines 14 — 19); homopolypropylene is
therefore disclosed, because a polymer comprising only propylene as a monomer is disclosed; a laminated packaging material is therefore also disclosed; the homopolypropylene is nonstretched (column 5, lines 17 – 21).  The claimed aspect of being ‘for storing a fat — containing food’ is an intended use limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. Tamura et al do not disclose  that the homopolypropylene has the claimed yield stress of 34 to 40 MPa  in a machine direction and 28 – 38 MPa in the transverse direction  and melting point of 160 – 165 degrees Celsius and crystal melting energy of 65 J/g – 79 J/g. However, Skurka et al disclose that the claimed yield stress is a typical yield stress for polypropylene, because approximately 3000 — 4000 psi is disclosed (column 3, lines 20 — 25; Figure 9) in both a machine direction and a transverse direction (biaxial; Figure 9) and Okazaki et al disclose that the claimed melting point and crystal melting energy are a typical melting point and melt enthalpy, which is identical to crystal melting energy, for polypropylene, because 130 — 171 degrees Celsius and about 80 J/g or higher are disclosed (paragraph 0029). Tsuruoka et al provide evidence that melt enthalpy is identical to crystal melting energy (total amount of energy absorbed at time of melting of crystalline; column 22, lines 64 — 67). The homopolypropylene disclosed by Tamura et al therefore includes homopolypropylene having the claimed yield stress, melting point and crystal melting energy. 
Alternatively, it would have been obvious for one of ordinary skill in the art to
provide for homopolypropylene having the claimed yield stress in a machine direction and transverse direction, melting point and crystal melting energy, as the claimed yield stress in a machine direction and transverse direction, melting point and crystal melting energy are typical values for homopolypropylene. Color and flavor resistance would therefore be obtained, and provided by the homopolypropylene film. Additionally, although the claimed yield stress in a machine direction and transverse direction is not exactly disclosed by Skurka et al, it would have been obvious for one of ordinary skill in the art to provide for homopolypropylene having the claimed yield stress in a machine direction and transverse direction, as a yield stress of approximately 3000 — 4000 psi in a machine direction and transverse direction is disclosed, and although the claimed crystal melting energy is not exactly disclosed by Okazaki et al it would have been  obvious for one of ordinary skill in the art to provide for homopolypropylene having the claimed crystal melting energy because a crystal melting energy about 80 J/g or higher is disclosed. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regard to Claim 4, a reinforcing layer comprising polypropylene, for example, is
between the heat — fusible layer and the barrier layer (layer ‘4,’ which is adhesive; column 5,
lines 64 — 68; Figure 2).
With regard to Claim 7, the aluminum foil is a barrier layer (column 4, lines 60 — 64).
With regard to Claim 9, an opening notch is provided in the flange (incision of V —
shaped cross section, close to an opening defining edge; column 5, lines 25 — 29), therefore an
upper surface of the flange.

7. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tamura et al (U.S. Patent No. 5,098,751) as evidenced by Okazaki et al (U.S. Patent Application Publication No. 2018/0148616 A1) and Skurka et al (U.S. Patent No. 5,836,919) and Tsuruoka et al (U.S. Patent No. 6,156,846).
Tamura et al, Okazaki et al, Skurka et and Tsuroka et al disclose a heat — sealed container as discussed above. A package containing the container is also disclosed, and a dessert is contained in the package (column 1, lines 5 — 7). A food containing fat is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for a food containing milk, such as whipped cream, as a dessert is disclosed. Tamura et al do not explicitly disclose that layer ‘3a’ forms an upper surface of the flange. However, because layer ‘3a’ is sealed to a heat sealing material of a lid, it would have been obvious for one of ordinary skill in the art to provide for layer ‘3a’ forming an upper surface of the flange.

8. 	Claims 5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamura et al (U.S. Patent No. 5,098,751) as evidenced by Okazaki et al (U.S. Patent Application Publication No. 2018/0148616 A1) and Skurka et al (U.S. Patent No. 5,836,919) and Tsuruoka et al (U.S. Patent No. 6,156,846) and further in view of Sasongko et al (U.S. Patent Application Publication No. (2005/0069716 A1).
Tamura et al, Okazaki et al, Skurka et and Tsuroka et al disclose a container as discussed above. With regard to Claim 5, Tamura et al, Okazaki et al, Skurka et and Tsuroka et al fail to disclose a reinforcing layer that is a laminated film having at least two layers and comprising a poly (propylene — ethylene) random copolymer layer.
Sasongko et al teach an adhesive comprising two layers, including a layer that is an
anhydride — modified polyolefin (paragraph 0011) for the purpose of providing an adhesive that
is alternatively extrudable or sprayable (paragraph 0007).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
reinforcing layer that is a laminated film having at least two layers in order to provide an
adhesive that is alternatively extrudable or sprayable as taught by Sasongko et al. Sasongko et al
do not teach a polyolefin that is poly (propylene — ethylene) random copolymer. However, it
would have been obvious for one of ordinary skill in the art to provide for poly (propylene — ethylene) random copolymer, as a polyolefin is taught. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regard to Claim 8, a second adhesive layer is also disclosed by Tamura et al, for
bonding of the protective layer (column 7, lines 17 — 23). The combination of the two adhesive
layers and the protective layer would therefore be structurally identical to a protective layer that
is a laminated film having at least two layers and comprising a poly (propylene — ethylene)
random copolymer layer.

9. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tamura et al (U.S. Patent No. 5,098,751) as evidenced by Okazaki et al (U.S. Patent Application Publication No. 2018/0148616 A1) and Skurka et al (U.S. Patent No. 5,836,919) and Tsuruoka et al (U.S. Patent No. 6,156,846) and further in view of Minamibori et al (U.S. Patent Application Publication No.
(2015/0030910 A1).
Tamura et al, Okazaki et al, Skurka et and Tsuroka et al disclose a container as discussed above. Tamura et al, Okazaki et al, Skurka et and Tsuroka et al fail to disclose an underlayer formed by a conversion treatment.
Minamibori et al teach a conversion liquid applied to both sides of aluminum foil for the
purpose of obtaining chromium adhesion (paragraph 0119).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
conversion liquid applied to both sides of aluminum foil, therefore an underlayer formed by a
conversion treatment, in order to obtain chromium adhesion as taught by Minamibori et al.

ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s  arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated August 9, 2022, that the color resistance and flavor resistance are disclosed in the specification because coloring resistance and flavoring resistance are disclosed.
However, the difference between ‘color resistance’ and ‘coloring  resistance’ has not been fully explained, and the difference between ‘flavor resistance’ and ‘flavoring  resistance’ has not been fully explained.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782